PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/804,128
Filing Date: 28 Feb 2020
Appellant(s): Apple Inc.



__________________
Michael B. Davis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art  that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 13-17 are rejected under 35 U.S.C. 112(d) as being of improper
dependent form for failing to further limit the subject matter of the claim upon which it
depends.
	Claims 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Sauer et al. (US 2017/0181079).

(2) Response to Argument
Appellant’s originally filed claim 12 is directed to “a non-transitory computer readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design, wherein the design information specifies that the circuit includes …”.  There is no dispute that the circuit per se would be patentable. Claim 1, which is directed to an apparatus comprising the various parts of the circuit, is allowed.  However, because claim 12 is directed to a medium that stores design information that specifies the circuit, the Examiner believes that the design information and its contents are non-functional descriptive material and is not giving patentable weight to the contents of the design information.  Therefore, the Examiner has found claims 12-17 to be anticipated by Sauer.  In an attempt to work around this rejection, Appellant filed claim 21 which is directed to “a non-transitory computer-readable medium having design information stored thereon that, when processed by a fabrication system, programs the fabrication system to fabricate a circuit that includes …”.  The Examiner believes that the specification fails to provide written description support for this claim.
In response to the questions presented (section B), the Examiner finds that the description of figure 8 does not provide written support for claim 21, the claimed design information in claim 12 is analogous to printed matter, and there is no functional relationship between the claimed design information and the claimed medium.
In response to the overview (section C), the Examiner agrees that modern circuits are designed and specified using hardware description languages (HDLs) such as Verilog, which is an example of the claimed “design information”.  The Examiner disagrees as to the primary function of the design information.  The primary function of the design information is to describe a design.  The “Hardware description language” Wikipedia page teaches that an HDL is “used to describe the structure and behavior of electronic circuits” (page 1, paragraph 1), while Harris teaches that HDLs are “a shorthand for describing digital hardware” (page 699, paragraph 1).  Appellant recognizes that “the recited design information may be revised and edited by humans” (Appeal brief, section F(i), paragraph 3).  An engineer, fluent in the particular HDL, uses the HDL to specify their design.  It is basically the computer engineer’s equivalent to architectural blueprints.  Both architectural blueprints and HDL designs are used to specify a desired physical object at a high level without including every detail about the completed physical object.  The specification recognizes this, stating “Design information 815, taken alone, may or may not include sufficient information for fabrication of a corresponding integrated circuit. For example, design information 815 may specify the circuit elements to be fabricated but not their physical layout. In this case, design information 815 may need to be combined with layout information to actually fabricate the specified circuitry.” (paragraph 0087)
In response to the arguments regarding claim 21 (section E), the Examiner disagrees that there is support for the limitation “A non-transitory computer-readable medium having design information stored thereon that, when processed by a fabrication system, programs the fabrication system to fabricate a circuit”.  The Examiner agrees that, based on paragraph 0087 of the specification, one of ordinary skill would conclude that the fabrication system processes the design information.  One of ordinary skill would also conclude that the fabrication system is programmed to fabricate circuits generally.  However, just because the fabrication system is programmed to fabricate circuits generally does not mean that the fabrication system is specifically programmed to fabricate the claimed circuit.  Furthermore, it is important to note that a hardware description language is different than a programming language.  “It is this executability that gives HDLs the illusion of being programming languages, when they are more precisely classified as specification languages or modeling languages.” (“Hardware description language”, page 2, paragraph 4)  The specification is silent as to whether the design information is compiled or used for synthesis.  Therefore, there is not written description support for claim 21.
In response to the arguments regarding claim 12 (section F(i)), the claimed design information is claimed for what it communicates, namely the specific design.  Appellant argues that they are unaware of any binding authority under which claims to a medium with information targeting a computing system were held to be analogous to printed matter.  However, the Board of Patent Appeals and Interferences did just that in Ex parte Nehls, 2007-1823 (Jan. 28, 2008).  In that application, claim 13 included “A computer-based system for identifying nucleic acid fragments of the human genome of commercial importance comprising the following elements:  a) a data storage means comprising the sense or antisense sequence of at least 18 contiguous nucleotides of any one of SEQ ID NOS:9-1,008 …”.  The Board held that “we conclude that the particular sequence data recited in claim 13 is nonfunctional descriptive material and does not distinguish the claimed computer-based system from the prior art system that is the same except for its sequence data.” (page 11, paragraph 4)  The Board further stated: 
There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The  specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of  which specific sequences are included in the database. (page 14, paragraph 1)

A similar situation exists in the present application.  There is no evidence that the design information functionally affects the semiconductor fabrication system.  Rather, the design information is merely information being manipulated by a computer.  The design information is input used by the computer program that constitutes the semiconductor fabrication system.  The specific design information does not affect how the semiconductor fabrication system performs.  The semiconductor fabrication system does the same thing regardless of the design information presented to it.  
Claim 12 can be distinguished from those in Lowry, Beauregard, and DiStefano. Unlike Lowry, claim 12 is not directed to a data structure and the claimed design information does not provide increased computing efficiency of the semiconductor fabrication system.  The software being run on the semiconductor fabrication system is still the same software that was used for the previous design and the next design.  There is nothing in claim 12 regarding the physical interrelationships within a memory of the design information.  Instead, the design information may be merely a text file.  Unlike Beauregard, there is no computer program being claimed in claim 12.  Beauregard creates a special exception that allows computer programs embodied in a tangible medium to be given patentable weight.  Claim 12 merely claims design information instead of a computer program.  Unlike DiStefano, there is nothing claimed about the origin of the design information.  Thus, claim 12 is different than the situations in Lowry, Beauregard, and DiStefano.
The MPEP sections quoted provide further support for the Examiner’s position.   Unlike the situation being described in this quote: “Where the programming performs some function with respect to the computer with which it is associated, a function relationship will be found.”  no programming is being claimed in claim 12.  Instead, claim 12 much more closely resembles “where … the computer-readable medium merely serves as a support for information or data, no functional relationship exists”.
In response to the argument that there is a functional relationship between the design information and the semiconductor fabrication system or the circuit (sections F(ii) and F(iii)), the relevant question is not whether there is a functional relationship between the design information and the semiconductor fabrication system or the circuit because the semiconductor fabrication system or the circuit does not act as the substrate for the design information.  Instead, the non-transitory computer readable storage medium acts as the substrate for the design information.  While there may be improvements to the circuit fabricated, there are no improvements to the semiconductor fabrication system.  The semiconductor fabrication system still just fabricates semiconductors, no differently than it did prior to the introduction of the design information.
In rebuttal to the response regarding functional relationships (section F(iv)(a)), the functional relationship must be between the information and the substrate holding the information.  In claim 12, the substrate is the claimed non-transitory computer readable storage medium.  While the dependent claim of Gulack included that the band is part of a hat or cap or an article of jewelry, the court did not separately analyze these dependent claims.  Instead the court analyzed whether there was a functional relationship between the digits and the band upon which the digits were printed.  The MPEP statement that the relationship between the programming and the intended computer system is not relevant because there is no programming in claim 12.  The design information of claim 12 is not programming but instead a circuit design.  The patentability of claims in the Beauregard format is not at issue with respect to claim 12 because the design information is not a computer program in claim 12.
In rebuttal to the response regarding design information read by humans (section F(iv)(b)), Appellant admits that those skilled in the art are able to read and edit hardware description languages.  The Examiner suspects that those skilled in the art write the majority of hardware description language-specified circuit designs.  The use of indenting and blank lines indicates that human readership is a component of hardware description languages.  While programming languages may also be intended to be read by humans, computer programs, in the form of binary executables, are generally not intended to be read by humans.  They contain no indenting or blank lines and only a minimal number of plain-text strings.  The vast majority of the content is binary data.
In rebuttal to the response regarding music (section F(iv)(c)), a music file does offer a useful comparison to the claimed design information.  In both cases, there is pre-existing software on the computer that already performs the function, a music player like iTunes for music files and semiconductor fabrication software like Synopsys’s Design Compiler.  In both cases, the only difference is the new input file, for example a new mp3 file or a new VHDL file.  In both cases, the computer does what it is already programmed to do: play mp3 files or synthesize VHDL files.  Both produce a physical change in the world: new sound waves or new semiconductor circuit.
In response to the request for reversal of the rejections of claims 12-17 (section F(v)), the Examiner still believes that the design information of claim 12 is non-functional descriptive material and should not be given patentable weight.  Based on this interpretation of claim 12, the rejections of claims 12-17 are proper.
In summary, claim 12 includes design information, the contents of which are non-functional descriptive material and should not be given patentable weight.  The design information is analogous to printed matter because it is matter claimed for what it communicates and does not have a functional relationship with its substrate.  The 112(d) rejection of claims 13-17 is proper because they merely further specify the contents of the design information, which has not been given patentable weight.  The 102(a)(1) rejection of claims 12-17 is proper because the same medium is taught by the prior art with the only difference being the contents of the design information, which have not been given patentable weight.  Appellant’s attempt to add claim 21, which is directed to design information that programs the fabrication system, is not supported by the specification and therefore is properly rejected for lacking written description.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        
Conferees:
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133                                                                                                                                                                                                        

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.